Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 45-55 are presented for examination.
Applicant’s amendment and response filed May 27, 2021 have been received and entered.
Applicants’ information disclosure statements filed March 3, 2021 and June 9, 2021 have been received and entered.
The following is an examiner’s statement of reasons for allowance: 
Accordingly, the rejection made under 35 US 103 as being unpatentable over Fizazi et al., Lancet Oncology, Vol. 15, No. 9, pages 975-985 (2014) in view of Gomella, Reviews in Urology, Vol. 11, No. 2, pages 52-60 (2009) and de Bono et al., The New England Journal of Medicine, Vol. 364, No. 21, pages 1995-2005 (2011) as set forth in the previous Office action dated March 3, 2021 at pages 2-4 as applied to claims 45-55 is hereby WITHDRAWN due to applicant’s remarks .
Allowable Subject Matter
Claims 45-55 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629

/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629